 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourier-Journal Lithographing Co. of Georgia and Bir-mingham Printing Pressmen and Assistants'Union,Local 121.Case 10-CA-9940September 28, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 16, 1973, Administrative Law Judge Jo-seph I. Nachman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,a supporting brief, and a motion to remand.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Courier-Journal Lithograph-ing Co. of Georgia, Birmingham, Alabama, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.'The motion to remand,in our opinion,raises no material or substantialissues of fact or law relevant to the proceeding herein Accordingly, we denysuch motion.DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Administrative Law Judge: This pro-ceeding tried before me at Birmingham, Alabama, on April12, 1973, with all parties present and duly represented, in-volves a complaint I pursuant to Section 10(b) of the Na-tional Labor Relations Act, as amended (herein the Act),which alleges in substance that on September 27,2 and at alltimes thereafter,Courier-Journal Lithographing Co. ofGeorgia (herein Respondent or Company), refused to signa collective-bargaining contract agreed upon between theiIssued March 1, 1973, on a charge filed and served on January 16, 1973.2This 'and all dates hereafter mentioned are 1972, unless otherwise indi-cated.Company and Birmingham PrintingPressmenand Assis-tants'Union, Local 121 (herein the Union), the collective-bargaining representative of Respondent's employees in anappropriate unit, in violation of Section 8(a)(5) of the Act.By answer, Respondent admitted certain allegations of thecomplaint, but denied the commission of any unfair laborpractice. For reasons hereafter stated, I find theallegationsof the complaint sustained by the evidence, and recom-mended an appropriate order.At the trial full opportunity was afforded all parties tointroduce relevant evidence, to examine and cross-examinewitnesses,to argue orally on the record, and to submitbriefs. Oral argument was waived by the parties.Briefs sub-mitted by the General Counsel and Respondent, respective-ly,have been duly considered. Upon the pleadings,evidence, stipulations of counsel, and the entire record inthe case, including my observation of the demeanor of thewitnesses, I make the following:FINDINGSOF FACT 3On April 12, following prescribed procedures, the Boardcertified the Union as the exclusive collective-bargainingrepresentative of Respondent's employees in an appropriateunit .4 Shortly after the certification, the parties began bar-gaining for a contract, and on July 19, following a strikewhich lasted about 10 days, agreement was reached on allterms of a contract, retroactive to July 17, to be effective for2 years. A written document reflecting the terms agreedupon was to be prepared by Respondent's counsel.Under date of August 4, counsel for Respondent forward-ed a complete contract to Baron Watkins, a representativeof the International Union. The latter forwarded the docu-ment to John Mize, secretary-treasurer of the certified Lo-cal, for checking to make certain that document correctlyreflected all agreements reached. Finding the document in-accurate in several respects, Mize met in late August withHiller, the then executive vice president of Respondent, andthey agreed'that certain changes in the document were ne-cessary to make it correctly reflect the agreements reached.Hiller accordingly advised company counsel regarding thenecessary charges in the contract. Counsel made the re-quired revisions, and forwarded the revised document onSeptember 13, to Union Agent Mize. The parties agree thedraft contract correctly reflects the entire agreement of theparties. Among the provisions in the contract is a three-stepgrievance procedure, culminating in binding arbitration.Because he received the contract just prior to going to theUnion's convention, Mize was unable to promptly proof it,but did so about the latter part of September. The following'Wednesday (October 3), Mize went to Respondent's Bir-mingham plant where he had some discussions with RonaldBrown who had then recently become manager of thatplant. The main purpose of Mize's visit was to discuss other3No issue of commerce or labor organization is presented. The complaintalleges and the answer admits facts which establish these jurisdictional ele-ments. I find those facts to be as pleaded.4 The unit was described as "All full-time and regular part-time employees.at its Birmingham, Alabama plant, excluding office clerical employees,professional employees,salesmen, guards and supervisors as defined in theAct .. .206 NLRB No. 44 COURIER-JOURNAL LITHOGRAPHING CO.matters, but while there Mize asked Brown, who was invirtually daily contact with Hiller, to tell the latter that theUnion was ready to sign the contract, and that Hiller shouldarrange to meet with Mize for that purpose. The followingday Brown telephoned Mize and stated that he had deliv-ered his message to Hiller, and that the latter "would be intouch." 5 Mize having heard nothing from Hiller, on Octo-ber 28, addressed a letter to'the latter, at his Louisvilleoffice, stating in substance, that virtually a month hadpassed since Brown had advised that he (Hiller) would bein touch, and asked that Hiller give the matter his promptattention. A copy of this letter was sent to Company Attor-ney Greenbaum. On November 6, Company counsel re-plied to Mize's letter of October 28. After taking Mize totask for what Greenebaum called the "unpleasant implica-tion" that Respondent was to blame for the delay in theexecution of the contract, he concluded his letter thusly:If you send us signed copies of the contract, we will bedelighted also to execute them and return one or morefully executed copies to you.In the meantime on October 30, the Union filed withPlantManager Brown, a grievance concerning the dis-charge of one Pauline Brown, a unit employee, and a mem-ber of the Union. Attorney Greenebaum testified withoutcontradiction that when he wrote his letter of November 6,he was unaware that this grievance had been filed, and it isthe existence of this grievance which forms the basis ofRespondent's contention that it is not bound to sign thecontract Greenbaum forwarded to the Union with his let-ter of September 13.Returning to the chronology of events, InternationalRepresentative Smith wrote Attorney Greenebaum on No-vember 14, enclosing two signed copies of the contract thelatter submitted on September 13, and requested that samebe signed by Respondent. Greenbaum replied to Smithunder date of December 18, as follows:6We have received the copies of the contract form whichyou sent. The problem with our executing and signingthese forms at this late date is the intervention of thePauline Brown situation.We do not think it is proper for you to refrain fromfinalizing a collective bargaining negotiation for a peri-od of two months and attempt to accept it only whenit appeared to be to your advantage. Under these cir-cumstances, you cannot expect us to treat the wordingof the proposed agreement as if it had retroactive effectupon occurrences prior to the proposed agreement's5This finding is based on the testimony of Mize and Brown. Hiller admitsthat Brown telephoned him and delivered Mize's message, but claims that hetold Brown to tell Mize that if the Union wanted to sign the contract to doso and forward the document to him. Hiller was unable to fix the time of hisconversation with Brown but admits that he took no further action in thematter. Hiller additionally admitted that he was out of the country fromOctober 9 to 23 or 24. Whether Mize was aware that Hiller was out of thecountry for the period indicated, the record does not show To the extent thatHiller's testimony, on the one hand, conflicts with that of Mize and Brown,on the other, I credit the latter.6 The record does not indicate the reason for the delay of approximatelya month in replying to Smith's letter.223execution by either party.In other words, as to the Pauline Brown situation, wecannot consider the grievance procedure applicableeven though we have attempted to fulfill our bargain-ing duty by discussing the Pauline Brown situation withyou.We hope that you will understand our position.On November 29, Mize telegraphed Attorney Green-baum complaining that the Union had received no responseto its October 30 grievance on behalf of Pauline Brown, andurged Respondent's cooperation in arriving at a solution ofthat problem. Greenbaum replied to Mize by letter datedDecember 1, which reads:This will acknowledge receipt of your telegram on No-vember 29. The Pauline Brown situation gives us some-thing of a problem because, as you know, it arose priorto the time we had received an executed contract fromyou and were not sure whether or not the contractwould be acceptable in its proposed form. Also, we arenot sure whether a grievance which occurred prior tothe signing of the contract can be handled in the sameway.Please let me know your position or whether or not youconsider the Pauline Brown grievance to be subject tothe contract and, if so, where in the grievance proce-dure we are at the present time.Mize replied to the above by letter dated December 8, tak-ing the position that the parties had reached agreement inJuly, and that the Pauline Brown discharge should be re-solved in accordance with the grievance and arbitrationprovisions of that agreement.' Having received no furtherresponse from Greenbaum, the Union wired Greenbaumthat unless the contract agreed upon was signed within 3days, the Union would take other action. The contract nothaving been signed as requested, the Union filed the instantcharge.Contentions and ConclusionsSection 8(a)(5) of the Act, makes it an unfair labor prac-tice for an employer "to refuse to bargain collectively withthe representative of his employees ...," and Section 8(d)of the Act defines the term "bargain collectively," as the"performance of the mutual obligation of the employer andthe representative of the employees to meet . . . and conferin good faith [on terms and conditions of employment] .. .and the execution of a written contract incorporating anyagreement reached if requested by either party .... " Ac-cordingly, the Board and the courts have held that it is aviolation of Section 8(a)(5) of the Act for an employer torefuse to sign a contract the terms of which had been agreedupon with the collective-bargaining representatives and thatto remedy such unfair labor practice, the Board may requirethe employer to sign and comply with all terms of thei Notwithstanding his position, Mize expressed his willingness to discussthe matter further if Greenbaum had any suggestions for disposing of it onsome other basis 224DECISIONSOF NATIONALLABOR RELATIONS BOARDagreed-upon contract.H.J.Heintz Company v. N.L.R.B.,311 U.S. 514;Huttig Sash and Door Company,151NLRB470, 474, enfd. as modified in other respects 362 F.2d 217(C.A. 4);General Asbestos & Rubber Division, Raybestos-Manhattan, Inc.,183 NLRB 214.8Although Respondent admits that the parties reachedagreement on all terms of a contract on July 19, retroactiveto July 17, which agreement was fully and accurately re-flected in the document Greenebaum sent the Union onSeptember 13, and that had the Union signified its assentto that agreement with reasonable promptness after it re-ceived the same, Respondent would have been under a dutyto sign that document and comply with itsterms,it rests itsdefense here on the narrow ground, as I understand itsargument, that the Union was responsible for the delay inthe execution of the contract, thereby refusing to bargainwith Respondent in violation of Section 8(b)(3) of the Act.Because of such violation by the Union and the interveningfilingof the grievance, Respondentargues,theBoardshould fashion a remedy which would only require it to signand comply with a contract which had an effective datesubsequent to the grievance; namely, November 14, whenthe Union forwarded signed copies of the contract. I findthe contentions to be lacking in merit.In the first place, as above-indicated, the record does notsupport the proposition that the Union was guilty of unduedelay in signifying its satisfaction with and intention to signthe draft of the instrument Greenebaum submitted to theUnion. Rather, as I have found, the delay was due to thefact that Hiller promised to communicate with Mize, andfailed to do so, being absent from the country until aboutOctober 23 or 24. Secondly, there is no charge, and nofinding can be made here that the Union, under the circum-stances present, violated Section 8(b)(3) of the Act. Thus,assumingthat the Board may in a proper case fashion itsremedy to relieve an employer of its statutory obligation tosign a contract embodying its agreement with a union, aproposition I am byno meansready to accept-on the factsshown by this record, Respondent has simply not laid aproper predicate for the application of such a rule.Accordingly, I find and conclude that since on or aboutOctober 30, Respondent violated Section 8(a)(5) and (1) ofthe Act byrefusingto sign the written evidence of the agree-ment the parties concluded on July 19, as reflected in thedocument Greenebaum submitted to the Union on Septem-ber 13.Upon the foregoing findings of fact, and the entire recordin the case, I state the following:8 Even in the absence of Section 8(d), which was added by the 1947amendmentsof the Act,the SupremeCourt reachedthe same conclusion. SeeH.J.Heintz Company, supra.9 Lozano Enterprises v. N.L.R.B.,327 F.2d 814 (C.A. 9, 1964), so stronglyrelied upon by Respondent, does not support its position. The only issue inthatcase was whether the parties had agreed upon a contract. The courtfound they had and enforced the Board's Order requiring the employer tosign that contract.I find nothing in the court's opinion to indicate a holdingthat an employer may be relieved of his statutory obligation to sign an agreedupon contract,all the terms of which he had long since put into effect,simplyCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.At all times material herein the Union has been theduly certified collective-bargaining representative of all full-time and regular part-time employees employed by Respon-dent at its Birmingham, Alabama, plant, excluding officeclericalemployees,professionalemployees,salesmen,guards and supervisors as defined in the Act, a unit appro-priate for the purposes of collective bargaining.4.By failing and refusing to execute the collective-bar-gaining agreement negotiated with the Union retroactive toJuly 17, and effective for a term of 2 years, covering thewages, hours, and terms and conditions of employment ofthe employees in the aforesaid unit, Respondent refused tobargain collectively with the Union as the representative ofsaid employees, and interfered with, restrained, and coercedits employees in the exercise of rights guaranteed them bySection 7 of the Act, and thereby engaged in and is engagingin unfair labor practices proscribed by Section 8(a)(5) and(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent failed and refused to signthe agreed-upon contract with the Union, I shall recom-mend that it be required to do so upon the request of theUnion, and comply with all provisions thereof according totheir tenor and effect. In the order to be recommendedherein, I have not provided for an option to the Union torequest Respondent to bargain with it in lieu of signing theagreed-upon contract. My reason for not doingso is setforth inRaybestos-Manhattan, Inc.,183 NLRB 214. I shallprovide, however, as was done inRaybestos-Manhattan, su-pra,that in the unlikely event that the 2-year term of thecontract has expired before Respondent complies with theorder recommended herein, Respondent be required, uponrequest to bargain with the Union as the collective-bargain-ing representative of the employees involved.Because of the nature of the unfair labor practices found,and to make effective the interdependent guarantees of Sec-tion 7 of the Act, I shall recommend that Respondent berequired to refrain from in any manner abridging any of therights guaranteed employees by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:because he does not wish to apply the grievance and arbitration provisionsof the contract to an intervening discharge which the Union has made thesubject of a grievance.If the case is read to so hold, then that holding is meredicta. ORDER 10COURIER-JOURNAL LITHOGRAPHING CO.225Respondent,Courier-Journal Lithographing Co. of Geor-gia, its officers,agents, successors and assigns shall:1.Cease and desist from:(a)Failing or refusing,upon request,to sign and giveeffect to all provisions of the contract it reached with Bir-mingham Printing Pressmen and Assistants'Union, Local121, on July 19, 1972, retroactive to July 17, 1972.(b)Failing or refusing to bargain with BirminghamPrinting Pressmen and Assistants'Union,Local 121, con-cerning issues which have arisen,or which may arise duringthe term of the aforesaid agreement.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right to self-organization,to form,join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Upon request sign and give effect to the agreementreached with Birmingham Printing Pressmen and Assis-tants'Union,Local 121,on July 19, 1972, according to itstenor and effect.- (b) Upon request bargain collectively with the aforesaidlabor organization concerning any question which has ari-sen, or which may airse during the term thereof, concerningthe application or interpretation thereof.(c) In the event that the term of the aforesaid agreementhas expired before it is signed by Respondent,then, and inthat event, bargain with the aforesaid labor organization asthe collective-bargaming representative of its employees ina unit composed of all full-time and regular part-time em-ployees employed by Respondent at its Birmingham, Ala-bama,plant,excludingofficeclericalemployees,professional employees,salesmen, guards and supervisorsas defined in the Act, and if an agreement is reached em-body the same into a signed contract.(d)Post at its Birmingham,Alabama, plant, copies of theattached notice marked"Appendix." II Copies of said no-tice, on forms to be furnished by the Regional Director forRegion 10 (Birmingham, Alabama)shall, after being signedby an authorized representative be posted as herein provid-ed, immediately upon receipt thereof, and be so maintainedfor a period of 60 consecutive days thereafter,in conspicu-ous places,including all places where notices to employeesare customarily posted.Reasonable steps shall be taken tois In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findingsconclusions and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposesn In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "insure that said notices are not altered,defaced or coveredby any other material.(e)Notify the aforesaid Regional Director,inwritingwithin 20 days from the date of this Decision,what steps ithas taken to comply herewith.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a full trial in which all sides had the opportunity topresent their evidence,the National Labor Relations Boardhas found that we, Courier-Journal Lithographing Co. ofGeorgia, violated the National Labor Relations Act, andordered us to post this notice.We will carry out the orderof the Board,the j udgment of any court enforcing the same,and comply with the following:The Actgives all employees these rights:To organize themselves.To form, join or help unions.To act together for collective bargaining or othermutual aid or protection.To refuse to do any or all these things.WE WILL NOT do anything to interfere with you in theexercise of the aforementioned rights, and all our em-ployees are free to become or remain a member ofBirmingham Printing Pressmen and Assistants' UnionLocal 121, or not to become or remain a member ofthat or any other union.WE WILL, upon request of Local 121, sign and give fullforce and effect to the collective-bargaining contractwe reached with said Union onJuly 19, 1972.WE WILL, upon request of Local 121, bargain with itconcerning any question which has arisen, or whichmay arise during its 2-year term, concerning the appli-cation or interpretation thereof.WE WILL, in the event the 2-year term of the aforesaidcontract has expired before we sign the same,bargainwithLocal 121as the collective-bargaining representa-tive of our employees in a unit of all full-time andregular part-time employees employed by us at ourBirmingham plant, excludmgoffice clerical employees,professional employees, salesmen,guards and supervi-sors as defined in the Act, and if an agreement isreached, reduce the same to a written signed contract.COURIER-JOURNALLITHOGRAPHING COOF GEORGIA(Employer)DatedBy(Representative)(Title) .226DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisisan official notice and must not be defaced byor coveredby any othermaterial. Any questions concerninganyone.this notice or complaince with its provisions may be direct-Thisnotice must remain posted for 60 consecutive daysed to the Board'sOffice,2102 CityFederal Building, 2026from the date of posting and must not be altered,defaced,Second AvenueNorth,Birmingham, Alabama 35203 Tele-phone 205-325-3877.